DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The newly amended Specification is accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an information processing apparatus that uses a plurality of network interfaces for communication, comprising: a short-range wireless communication interface different from the plurality of network interfaces; at least one memory that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed, causing the information processing apparatus to perform operations comprising: displaying a setting screen regarding an operation setting about a network interface of the information processing apparatus, the setting screen being configured to receive a user's operation to set the operation setting; and providing, based on the operation setting, communication information corresponding to any one of the plurality of network interfaces to a network interface to be used for providing communication information via the short-range wireless communication interface to outside, wherein in a case where a first setting is set as the operation setting and the information processing apparatus is operating in a predetermined mode, in which the plurality of network interfaces are used, communication information corresponding to a first network interface among the plurality of network interfaces is provided to outside, and in a case where a second setting is set as the operation setting and the information processing apparatus is operating in the predetermined mode, communication information corresponding to a second network interface among the plurality of network interfaces is provided to outside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2018/0063364 to Nagasawa provides an information processing device includes a first wireless communicator that establishes a short-range wireless communication with a first image forming device in a local network and a second wireless communicator that establishes a wireless communication with a wireless communicator device connected to the local network, comprising a hardware processor that: enables the first wireless communicator to establish the short-range wireless communication with the first image forming device, thereby obtaining an IP address of the first image forming device in the local network; and enables the second wireless communicator to send a search command for searching for a second image forming device in the local network to the local network using unicast transmission via the wireless communicator device based on the IP address of the first image forming device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672